Citation Nr: 0615211	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-06 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability evaluation for a 
chronic lumbar strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased disability evaluation for a chronic lumbar 
strain, currently evaluated as 20 percent disabling.

The veteran participated in a Board video conference hearing 
in April 2003.  A transcript of that hearing has been 
associated with the claims folder.  The Board notes that in 
March 2006, the veteran was informed that the Veterans Law 
Judge who conducted her April 2003 hearing had retired and 
she was able to request a new hearing.  The letter also 
informed the veteran that she had 30 days to respond, or her 
claim would be adjudicated.  She did not respond to this 
letter.

This claim was remanded by the Board in November 2003 and in 
August 2005.


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder is manifested by 
subjective complaints of constant pain, moderate overall 
limitation of motion, painful motion, lordosis, and muscle 
spasm, with occasional flare-ups, resulting in moderate 
functional impairment. 



2.  The veteran has degenerative disc disease, but there have 
been no neurological findings appropriate to disc disease, 
and the severity of the veteran's back condition is not 
pronounced since there is no impairment of motor skills, 
muscle function, or strength.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for chronic lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002 and 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 
5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, with an emphasis on the more recent medical 
evidence, consisting of VA outpatient treatment records dated 
though 2005 and reports of VA examinations conducted in 2001 
and 2004.  For the purpose of reviewing the medical history 
of the veteran's service-connected disorder, see 38 C.F.R. 
§§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims, such as service 
medical records; VA examinations conducted in 1996 and 1999; 
and prior VA treatment records.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 
4.1 (2005).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).

When, as here, the veteran is requesting a higher rating for 
an established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45 (2005).

The veteran is seeking an increased disability rating for her 
service-connected lumbar spine disability, which is currently 
evaluated as 20 percent disabling.  She essentially contends 
that the symptomatology associated with her lumbar spine 
disability is more severe than is contemplated by the 
currently assigned rating.  

The veteran's service-connected lumbar spine condition was 
evaluated under Diagnostic Code 5295 for lumbosacral strain.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord her the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The March 2005 supplemental statement of 
the case considered the old and new criteria for rating 
general diseases of the lumbar spine.  The old and new rating 
criteria were provided to the veteran and her representative 
in this document.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not support a finding in 
excess of the currently assigned 20 percent disability 
evaluation.

First, with respect to the application of former Diagnostic 
Code 5292 (pertaining to limitation of motion in the lumbar 
spine), the Board acknowledges that the veteran complained of 
stiffness, weakness, limited motion, muscle spasms, and 
severe pain in her back.  Range of motion findings from the 
2001 VA examination included flexion to 75 degrees, extension 
to 40 degrees, right and left lateral flexion to 40 degrees 
and right and left rotation to 55 degrees.  The February 2004 
examination range of motion findings included flexion to 50 
degrees without pain with pain up to 70 degrees, extension to 
30 degrees with no pain, right lateral flexion to 40 degrees 
with no pain, left lateral flexion to 30 degrees without pain 
with pain up to 40 degrees, right rotation to 40 degrees 
without pain with pain up to 55 degrees and left rotation to 
60 degrees with no pain.  Considering these findings, and the 
fact that the veteran has already been assigned a 20 percent 
disability rating, the Board concludes that overall, her 
limitation of motion is moderate - that is, approximately 
half of normal for flexion most of the time, with some normal 
findings and some slight findings.  To warrant a higher 
rating under Diagnostic Code 5292, such limitations would 
have to be severe.

The Board also finds that the evidence does not show that the 
criteria are met for assignment of a higher rating under 
former Diagnostic Code 5295 (pertaining to lumbosacral 
strain).  The record does not show that the veteran's 
disability is manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign or abnormal 
mobility on forced motion.  It does not appear that she has 
"marked" limitation of forward bending.  The veteran's gait 
has been found to be normal and there was no limitation on 
standing or walking.  Overall, the Board finds that the 
veteran's current 20 percent disability rating is 
appropriate.

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The 2004 VA examiner concluded the 
veteran has mild functional loss due to pain.  Although the 
Board is not bound by an examiner's use of terminology such 
as "mild," the Board agrees with this opinion.  Despite the 
veteran's complaints of back pain, the medical evidence shows 
that she is, at most, mildly disabled from a functional 
standpoint.  There are no findings indicative of disuse.  
Musculature of the back is normal (i.e., no atrophy), and her 
posture and gait remain normal.  Although she may be unable 
to participate in more physically strenuous activities such 
as running, the Board concludes that in conjunction with the 
mild abnormal findings discussed more fully above (i.e., 
moderate overall limitation of motion), the current 20 
percent rating adequately compensates the veteran for her 
back disability.  

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), the Board acknowledges, 
as set forth previously, that the veteran has complained of 
stiffness, weakness, limited motion, muscle spasms and severe 
pain in her back.  However, as noted above, the only way to 
obtain a higher disability rating under the new criteria 
would be if flexion was to 30 degrees or less or the spine 
were ankylosed, which it is not.  Accordingly, there is no 
basis for assigning a higher rating under the "new" 
criteria.


The Board has considered all other potentially applicable 
diagnostic codes.  There is no evidence of fractured 
vertebrae or ankylosis that would support an evaluation under 
the criteria of Diagnostic Codes 5285, 5286 or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).

The evidence shows that the veteran has degenerative disc 
disease (diagnosed at the 1999 VA examination) such as to 
warrant consideration of her disability under the old 
Diagnostic Code 5293 or the new Diagnostic Code 5243.  
Although the service-connected disability is not currently 
coded to include disc disease, the RO did consider whether a 
higher rating could be awarded using these diagnostic codes 
in the March 2003 supplemental statement of the case.  To 
accord the veteran every possible consideration, the Board 
will do the same.

A 40 percent rating could be assigned under the old criteria 
for intervertebral disc syndrome that is severely disabling 
with recurring attacks and intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Under that 
code, the maximum schedular rating of 60 percent is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Applying the medical evidence to the above criteria, the 
veteran occasionally complained of radicular symptomatology.  
See, e.g., VA treatment notes in March and December 2001.  
There is evidence of muscle spasm on clinical examination, as 
well as evidence of tenderness on palpation of the 
thoracolumbar area and some tenderness in the left sciatic 
notch area.  However, there is no evidence that she 
experiences any neurological symptoms as a result of the disc 
disease.  See, e.g., February 2004 VA examination report 
(examination showed a slight bulge at L4-L5 without any 
encroachment or pressure on the nerves).  The veteran's disc 
disease has not progressed to the point where it interferes 
with her neurological functioning.  Reflexes are not 
impaired.  Muscle strength and tone were normal.  See, e.g., 
VA examination reports in July 2001 and February 2004.  She 
also had no difficulty with bowel or bladder control.

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The revised schedule does not provide for an 
evaluation higher than 60 percent.  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

The exact length of time the veteran experiences painful 
symptomatology is unclear.  She alleges continuous back pain, 
but she also experiences limited episodes of increased 
symptoms (flare-ups), self-described to occur with physical 
activity.  Regardless, the veteran's reported attacks of 
radicular pain do not precisely meet the level of 
"incapacitating episode" as defined by the revised 
criteria, which describes an incapacitating episode as being 
a period of acute signs and symptoms due to intervertebral 
disc syndrome which requires bed rest prescribed by a 
physician and treatment by a physician.  The evidence of 
record does not indicate that she has experienced 
incapacitating attacks of intervertebral disc syndrome.  

Nevertheless, the veteran may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  With regard to the second method of evaluation 
(combining separate evaluations of chronic orthopedic and 
neurologic manifestations), the criteria effective from 
September 23, 2002 provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  

As for a rating based on lumbar spine range of motion, the 
veteran would, at best, meet the criteria for a 20 percent 
rating under the revised schedule based on her range of 
motion.  VA could also evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1) (2004).  The emphasis here is on the word "objective."  
Although the veteran may complain of neurological symptoms 
(i.e., weakness of the lower extremities, radiating pain, 
etc.), there is no objective evidence of neurologic 
impairment.  See, e.g., VA examination reports in July 2001 
and February 2004.  The veteran has not alleged bowel or 
bladder impairment.  VA examinations have shown no muscular 
reflex abnormalities or sensory abnormalities or impairment 
of muscle strength.  Therefore, based on the lack of such 
symptomatology in this case, a separate rating could not be 
assigned.

In sum, the revised General Rating Formula for Diseases and 
Injuries of the Spine would not result in a higher rating 
for the veteran's disability.  As discussed in detail above, 
she would qualify for, at most, a 20 percent rating under 
these criteria.  The September 2002 revision to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243 
effective September 2003) would also not result in a higher 
rating for the reasons detailed above.  In summary, there is 
insufficient evidence of incapacitating episodes, as defined 
by regulation, to warrant a higher rating.  For the reasons 
detailed above, there is insufficient symptomatology to 
warrant assignment of a 40 percent rating under any 
diagnostic code.



Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).

A letter dated in August 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to her, since she was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in December 2005.  
The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2005 letter told her to provide any 
relevant evidence in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Since the RO assigned the disability ratings at issue here 
for the veteran's service-connected disability, and the Board 
has concluded that the preponderance of the evidence is 
against assigning higher ratings for the veteran's 
lumbosacral strain, there is no question as to an effective 
date to be assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (West Supp. 2005); 38 
C.F.R. § 3.159 (2005).  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims folder.  The 
veteran was also accorded VA examinations in July 2001 and 
February 2004.  See 38 C.F.R. § 3.159(c)(4) (2005).  There is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disorders since she was last examined.  See 
38 C.F.R. § 3.327(a) (2005).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The February 2004 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to an increased disability evaluation for a 
chronic lumbar strain, currently evaluated as 20 percent 
disabling, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


